Requestor:   S. John Campanie, Esq., County Attorney Madison County P.O. Box 635 Wampsville, New York 13163
Written by:  James D. Cole, Assistant Attorney General in Charge of Opinions
You have asked whether persons working for the Madison County sewer district are employees of the county.
A county sewer district is an area of the county where residents receive the benefit of sewerage services and pay the cost of provision of these services. County Law Art 5-A. These entities are generally referred to as improvement districts or special districts and do not constitute separate corporate entities such as district corporations, municipal corporations or public corporations. See, General Construction Law § 66.
Under the County Law, once a county district has been formed, the legislative body of the county establishes the officer or body to administer the affairs of the district. County Law § 261. The qualifications, selection, tenure, etc., of the administrative head or body is determined by the legislative body of the county. Ibid.
  "The administrative head or body of one or more county districts shall be considered to be the administrative head or body of an administrative unit of county government." Ibid.
In Tom Sawyer Motor Inns, Inc. v Chemung County Sewer District No. 1,33 A.D.2d 720 (3d Dept 1969), the Appellate Division referred to these provisions in finding that a county sewer district is an administrative unit of county government.
We conclude that persons working for a county sewer district are employees of the county.
The Attorney General renders formal opinions only to officers and departments of State government. This perforce is an informal and unofficial expression of the views of this office.